Citation Nr: 1714590	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-41 830A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for degenerative arthritis, patellar tendinitis fracture of the right knee, to include whether a separate rating is warranted for a meniscal condition and/or a surgical scar.

2.  Whether the claim of entitlement to a temporary total disability rating based on the need for convalescence for a right knee disability was timely submitted.

3.  Entitlement to a temporary total disability rating based on the need for convalescence for a right knee disability.

4.  Whether the claim of entitlement to a temporary total disability rating based on the need for convalescence for a left knee disability was timely submitted.

5.  Entitlement to a temporary total disability rating based on the need for convalescence for a left knee disability.

(The issues of entitlement to a disability evaluation in excess of 20 percent for recurrent dislocation of the left knee, entitlement to a disability evaluation in excess of 10 percent for arthritis due to limitation of extension of the left knee and entitlement to an earlier effective date than August 28, 2007, for the grant of service connection for arthritis due to limitation of extension of the left knee were addressed in a separate Board decision issued on March 28, 2017, under docket number 08-03 904.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The Veteran appellant had active service in the United States Air Force from April 1990 to April 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in part, denied the Veteran's claim of entitlement to an increased evaluation for his right knee disability.  The Veteran has also appealed a January 2011 rating decision issued by the Montgomery RO in which his claims for temporary total disability ratings based on the need for convalescence for bilateral knee disabilities were denied.

In January 2017, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that videoconference hearing is associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability rating greater than 10 percent for lumbar strain, entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity were raised in a January 2017 VA Form 21-526EZ but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to a disability evaluation in excess of 10 percent for degenerative arthritis, patellar tendinitis fracture of the right knee, entitlement to a temporary total disability rating based on the need for convalescence for a right knee disability and entitlement to a temporary total disability rating based on the need for convalescence for a left knee disability are addressed in the REMAND portion of the decision below and those issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran underwent surgery on each knee at a non-VA facility in December 2008. 

2.  Affording the Veteran the benefit of the doubt and liberally and sympathetically assessing the documents submitted by the Veteran, his claim of entitlement to a temporary total rating based on convalescence was timely received based on documents submitted in January 2009, and April 2009.


CONCLUSIONS OF LAW

1.  The Veteran's submission of a claim of entitlement to a temporary total evaluation based on convalescence for the right knee disability was timely.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The Veteran's submission of a claim of entitlement to a temporary total evaluation based on convalescence for the left knee disability was timely.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal in relation to the determination that the Veteran's 38 C.F.R. § 4.30 claims relating to his December 2008 surgery were timely submitted.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is seeking a temporary total rating for convalescence following right and left knee surgery performed at a non-VA facility in December 2008.  As reflected in the July 2016 Supplemental Statement of the Case (SSOC), the appellant's claims were denied in a January 2011 rating decision based on a finding that the claims for 38 C.F.R. § 4.30 benefits had been submitted more than one year after he underwent knee surgery in December 2008.  However, the Veteran provided testimony during his January 2017 Board videoconference hearing to the effect that he had submitted a claim in January 2009.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

The Board notes that for any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. 

Effective dates for temporary total ratings are governed by the increased rating provisions of 38 U.S.C.A. § 5110 as well as 38 C.F.R. § 3.400(o).  The statute and the regulation applicable to effective dates for awards of increased compensation provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later date.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

During the period of this appeal, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  As to reports prepared by private physicians or laypersons, if such evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits, the date of receipt of the report is accepted as the date of receipt of the informal claim.  38 C.F.R. § 3.157. 

The Board finds that the Veteran's December 2008 surgery was documented in the private operating room record submitted by the Veteran in January 2009, and in the February 2009 private follow-up treatment note submitted in April 2009.  In addition, the knee surgeries were noted and described in the report of the VA examination conducted in January 2009.  Since the private treatment records, the VA examination report and the Veteran's statements were received by the VA less than one year after the right and left knee surgery in question, the Board finds that the Veteran timely filed an informal claim for a total temporary evaluation.  

Moreover, the December 2008 private operative report was submitted during the pendency of the Veteran's claim for an increased rating for his service-connected right knee disability.  Therefore, the Board finds that the total temporary evaluation claim was raised by the record as part of the Veteran's increased rating claim.  

Affording the Veteran the benefit of the doubt and liberally and sympathetically assessing the documents submitted by the Veteran, his claim of entitlement to a temporary total rating based on convalescence was timely received based on documents submitted in January 2009, and April 2009.  In essence, the Veteran did submit a timely application for benefits under 38 C.F.R. § 4.30, and his appeal is granted to that extent only.  The issue of entitlement to 38 C.F.R. § 4.30 benefits is addressed in the REMAND section below.


ORDER

The Veteran's claim of entitlement to a temporary total rating following right knee surgery in December 2008 was timely submitted and his claim of entitlement to a temporary total rating following left knee surgery in December 2008 was also timely submitted; the appeal is granted to this extent only. 


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

As delineated in the decision above, the Veteran's 38 C.F.R. § 4.30 claims relating to his December 2008 right and left knee surgery have been found by the Board to have been submitted within one year of that surgery.  Accordingly, on remand, the Veteran's claims should be fully developed and readjudicated on the merits.  Further development to obtain additional private treatment records and to seek clarification from the Veteran as to the time period he is claiming for his post-operative convalescence should be accomplished. 

Turning to the right knee increased rating claim, the July 2016 SSOC indicates that the evidence reviewed by the RO included VA medical treatment records for the Veteran dated from December 2005 to April 2015.  However, the cited records are not included in the electronic record available to the Board.  In addition, the report of the VA examination conducted in July 2016 indicates that the Veteran had continued to be followed by a private orthopedist, but no current records from a private provider have been included in the evidence of record.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand these VA and private records should be obtained and added to the electronic record.

The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes that the Veteran has already been separately rated for recurrent instability of the right knee and that the currently assigned evaluation for that instability is not on appeal.  However, as noted in the report of the VA medical examination conducted in June 2015, the Veteran is status post arthroscopic chondroplasty, right patella and trochlea, with partial medial menisectomy and lateral release (in December 2008).  The examiner stated that there was evidence of a semilunar cartilage condition of the right knee.  But there is no indication in any rating decision, SOC or SSOC that assignment of a separate evaluation based on involvement of semilunar cartilage has been considered.  Likewise, there is no indication in any rating decision, SOC or SSOC that assignment of a separate evaluation based on surgical scarring has been considered.  In fact, no description of any right knee scarring has been included in the report of any VA examination conducted between January 2009 and July 2016.

The Veteran was last afforded a VA knee examination in July 2016.  The Veteran intimated in his January 2017 videoconference hearing testimony that the right knee disability had worsened.  In addition, a precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The July 2016 VA examination report does not reflect full compliance with Correia.  

Accordingly, the Board finds that a new VA examination is required.  The examination must also include findings related to any semilunar cartilage condition, as well as a description of any right knee surgical scarring.  Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Ask the Veteran to state the period of time for which he is seeking entitlement to a temporary total rating based on the December 2008 surgical treatment of his service-connected right and left knee disabilities - specifically the time period he is claiming for his post-operative convalescence.

3.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for right or left knee problems since December 2008.  After securing any necessary releases, obtain all outstanding records. 

In particular, obtain all VA medical treatment records dated since 2005, and all private orthopedist records dated from February 2009 onward.

4.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current right knee pathology.  All pertinent evidence in the electronic file must be made available to and reviewed by the examiner, to include the Veteran's lay statements and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner must describe to what extent, if any, the Veteran has any right knee pathology or reduced function in the right knee, including any associated gait impairment.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right knee disability.  If so, each of those limitations should be set forth in detail. 

After physically evaluating the Veteran, the examiner must:
      a) Provide the Veteran's range of motion findings for extension and flexion of the right knee.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for each knee;

      b) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner must portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;

      c) Provide an opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage" in the right knee and explain the answer.  If yes, state whether this condition is manifested by episodes of locking, pain and effusion into the joint.

The VA examiner is advised that an acceptable definition of "semilunar cartilage" is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."
      
      d) Specific findings must be made with respect to the location, size and shape of the scar(s) from any right knee surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.

7.  After completing the above actions and any other indicated development, readjudicate each claim.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); Rice v. Shinseki, 22 Vet. App. 447 (2009); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); and Correia v. McDonald, 28 Vet. App. 158 (2016).

8.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative and they must be allowed an adequate opportunity to respond. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


